IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO.74,822


EX PARTE WILLIAM SANCHEZ, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
FROM NUECES COUNTY



 Price, J., delivered the opinion for a unanimous Court.

O P I N I O N


	We filed and set this application for a writ of habeas corpus to determine whether
the applicant's right to due process was violated when the Board of Pardons and Paroles
failed to provide notice of the month when he would be reviewed for mandatory supervision
release.  After we filed and set the case, the applicant was released on mandatory
supervision.  As a result, the application is now moot, and the case is dismissed.
Delivered:  April 21, 2004.
Do Not Publish.